UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 VELATEL GLOBAL COMMUNICATIONS, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 12526 High Bluff Drive, Suite 155, San Diego, California92130 (Address of principal executive offices) (zip code) (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.)x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofMay 21, 2012 the Registrant had 886,950,225 shares of its Series A common stock outstanding, with a par value of $0.001, and 133,818,177 shares of its Series B common stock outstanding, with a par value of $0.001. VELATEL GLOBAL COMMUNICATIONS, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2012 and March 31, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and March 31, 2011 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 2 PART I- FINANCIAL INFORMATION Item 1.Financial Statements. VELATEL GLOBAL COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of provision for doubtful accounts of $6,963 and $3,163 Prepaid rent Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $716,963 and $580,248 as of March 31, 2012 and December 31, 2011, respectively Other assets: Intangible assets, net of accumulated amortization of $148,390 and $143,305 as of March 31, 2012 and December 31, 2011, respectively Investments Deposit for acquisition - Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and accrued expenses $ $ Advances from officers Notes payable, related party Notes payable, current portion Convertible debentures, net Notes payable, other Derivative liability Total current liabilities Notes payable, net of current portion Mandatory redeemable Series B common stock; $0.001 par value, 200,000,000 shares authorized,133,818,177 issued and outstanding as of March 31, 2012 and December 31, 2011 Total liabilities Stockholders' deficiency: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding Common stock: Series A common stock; $0.001 par value, 2,000,000,000 shares authorized,800,741,199and 665,766,174 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional paid in capital Common stock in escrow ) ) Accumulated deficit ) ) Total Velatel Global Communications, Inc.'s stockholders' deficiency ) ) Non controlling interest ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying Notes are an integral part of these unaudited financial statements. 3 VELATEL GLOBAL COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, REVENUE $ $ Cost of revenue Gross loss ) ) OPERATING EXPENSES: Selling, general and administrative expenses Depreciation and amortization Research and development costs - Total operating expenses Net loss from operations ) ) OTHER INCOME (EXPENSES): Other income (expenses) ) Gain on settlement of debt - Gain (loss)on foreign currency transactions ) ) Gain (loss) on change in fair value of debt derivative ) Interest expense ) ) Total other income (expense) Net loss ) ) Loss attributed to non controlling interest NET LOSS ATTRIBUTABLE TO VELATEL GLOBAL COMMUNICATIONS, INC. $ ) $ ) Net loss per common share (basic and fully diluted) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted Comprehensive Loss: $ ) $ ) Comprehensive loss attributable to the non controlling interest Comprehensive loss attributable to Velatel Global Communications, Inc. $ ) $ ) The accompanying Notes are an integral part of these unaudited financial statements. 4 VELATEL GLOBAL COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on settlement of debt ) - Gain on change in fair value of debt derivative ) Common stock issued in exchange for services - Allowance for (recovery of) bad debts (Increase) decrease in: Accounts receivable ) ) Inventory ) ) Prepaid expenses ) Increase (decrease) in: Accounts payable and accrued liabilities Unearned revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment - ) Deposit for property, plant and equipment - - Deposit for acquisition ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on advances from officers ) ) Proceeds from the sales of Series A common stock - Proceeds from issuance of notes payable - Payments on notes payable - ) Proceeds from issuance of notes payable, related party - Payments on notes payable, related party ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ - Cash paid during the period for taxes $ $ NON CASH INVESTING AND FINANCING ACTIVITIES Common stock issued in settlement of debt $ $ The accompanying Notes are an integral part of these unaudited financial statements. 5 VELATEL GLOBAL COMMUNICATIONS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 1SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the presentation of the unaudited accompanying Condensed Consolidated Financial Statements follows: General The accompanying unaudited Condensed Consolidated Financial Statements of VelaTel Global Communications, Inc. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by United States Generally Accepted Accounting Principles (”GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Accordingly, the results from operations for the three-month period ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.The unaudited Condensed Consolidated Financial Statements should be read in conjunction with the audited Consolidated Financial Statements and Footnotes thereto for the period ended December 31, 2011 included in the Company's Form 10-K filed with the United States Securities and Exchange Commission (“SEC”) on April 16, 2012. Corporate Formation and Subsidiaries The Company was incorporated under the name Mortlock Ventures, Inc. pursuant to the laws of the State of Nevada on September 19, 2005 for the purpose of acquiring and developing mineral properties.During the quarter ended March 31, 2008, the Company changed its business and commenced concentrating on the telecommunications industry.The Company changed its name to China Tel Group, Inc. on April 8, 2008 and acquired Trussnet USA, Inc., a Nevada corporation (“Trussnet Nevada”) on May 21, 2008.The Company changed its name to VelaTel Global Communications, Inc. on July 25, 2011. The Condensed Consolidated Financial Statements include the accounts of the Company, its wholly owned subsidiaries, Trussnet Nevada, Gulfstream Capital Partners, Ltd., a Republic of Seychelles corporation (“Gulfstream Seychelles”), Gulfstream Capital Partners, Ltd., a Cayman Island corporation (“Gulfstream Cayman”), and Beijing Yunji Technology Co., Ltd. (“Beijing Yunji”), and the Company’smajority owned subsidiary, VelaTel Peru, S.A. (“VelaTel Peru”), formerly known as Perusat, S.A.All significant intercompany balances and transactions have been eliminated in consolidation. During the first quarter of2012, the Company commenced its planned operations as its deployed its wireless broadband access (“WBA”) network in Peru.Prior to that from the Company’s inception, it was a development stage company as defined by the ASC subtopic 915 Development Stage Entities.The Company accumulated a deficit during its development stage of $253,660,984. 6 The Company’s Business Transactions The Company’s efforts have been principally devoted to developing WBA networks, fiber optic networks and the sale and distribution of products and services used in connection with WBA networks.The Company has generated sales revenues, has incurred expenses and has sustained losses.The Company’s operations are subject to all of the risks inherent in the establishment of a new business enterprise.Through March 31, 2012, the Company has accumulated losses of $257,446,638. In 2009, the Company acquired a 95% equity interest in VelaTel Peru, S.A.This acquisition is discussed below in further detail under this Note 1. In 2010, the Company entered into the following joint venture agreements: 1.Subscription and Shareholder Agreement for a fiber optic project, referred to as “Sino Crossings,” with Azur Capital (NBD) SBN BHD (“Azur”), a Brunei corporation, and Shanghai Ying Yue Network Technology Ltd. (“YYNT”), a Peoples’ Republic of China (“PRC” or “China ”) limited liability company; and 2.Subscription and Shareholder for a WBA project, referred to as the “Golden Bridge Network,” with Golden Bridge Network Communications Co. (“GBNC”), a PRC limited liability company.” The investment aspects of the Sino Crossings and Golden Bridge Network joint venture projects are discussed in further detail under Note 4, Investments. During 2011, the Company entered into the following other project agreements. 1.Subscription and Shareholder Agreement with Shenzhen VN Technologies Co., Ltd. (“VN Tech”), a PRC limited liability company; 2.Business Agreement with New Generation Special Network Communication Technology Co., Ltd. (“NGSN”), a PRC limited liability company; 3.Business Agreement with Aerostrong Company Limited (“Aerostrong”), a PRC limited liability company; 4.Business Cooperation Agreement with 7L Capital Partners Emerging Europe LP (“7L”) and other shareholders of Herlong Investments Limited (“Herlong”), a Cyprus corporation and its operating subsidiaries, Novi-Net d.o.o. (“Novi-Net”), a Croatia corporation, and Montenegro Connect, d.o.o. (“Montenegro Connect”), a Montenegro corporation; and 5.Standby Business Cooperation Agreement with 7L and other shareholders of Kerseyco Trading Limited (“Kerseyco”), a Cyprus corporation, and VeratNet, d.o.o. (“VeratNet”), a Serbia corporation. If a particular joint venture agreement resulted in an investment or acquisition of a controlling equity interest as of March 31, 2012, a summary of the investment or acquisition is discussed in Note 4, Investments.Otherwise, it will be discussed in Note 16, Commitments and Contingencies or in Note 20, Subsequent Events. During 2012, the Company closed the following joint venture and other project agreements. 1.Business Cooperation Agreement to acquire a 75% equity interest in Herlong; 2.Exclusive Services Agreement with NGSN as contemplated by the NGSN Business Agreement; and 3.Stock Purchase Agreement with Omair Khan, the sole shareholder of Zapna, ApS (“Zapna”), a Denmark corporation, to acquire a 75% equity interest in Zapna. Each of these transactions is discussed further under Note 20, Subsequent Events. 7 Use of Estimates The Company’s unaudited Condensed Consolidated Financial Statements have been prepared in accordance with GAAP.The preparation of these unaudited Condensed Consolidated Financial Statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the unaudited Condenses Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, contingencies and litigation.Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.The most significant accounting estimates inherent in the preparation of the Company’s unaudited Condensed Consolidated Financial Statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources.Actual results could differ from the Company’s estimates. Revenue Recognition For revenue from product sales and services, the Company recognizes revenue in accordance with ASC subtopic 605, Revenue Recognition, which requires that four basic criteria must be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred or services have been rendered; (iii) the selling price is fixed and determinable; and (iv) collectability is reasonably assured.Determination of criteria (iii) and (iv) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts.Provisions for discounts and rebates to customers, estimated returns and allowances and other adjustments are provided for in the same period the related sales are recorded.The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required.ASC 605-10 incorporates ASC subtopic 605-25, Multiple-Element Arrangements.ASC 605-25 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. 8 Revenue arises from sale of local and long distance service access where some payments are received before and some payments are received after the service has been rendered.The Companysells its products separately and in various bundles that contain multiple deliverables.These revenues include long distance and prepaid telephone cards, along with other products and services.In accordance with ASC 605-25, sales arrangements with multiple deliverables are divided into separate units of accounting, if the deliverables in the arrangement meet the following criteria: (i) the product has value to the customer on a standalone basis; (ii) there is objective and reliable evidence of the fair value of undelivered items; and (iii) delivery or performances of any undelivered item is probable and substantially in our control.The fair value of each separate element is generally determined by prices charged when sold separately.In certain arrangements,the Companyoffers these products bundled together. If there is any discount from the combined fair value of the individual elements, the discount is allocated to the portion of the revenues attributable to the individual elements. In accordance with ASC 605-25, if fair value of all undelivered elements in an arrangement exists, but fair value does not exist for a delivered element, then revenue is recognized using the residual method.Under the residual method, the fair value of undelivered elements is deferred and the remaining portion of the arrangement fee (after allocation of 100 percent of any discount to the delivered item) is recognized as revenue. Cash and Cash Equivalents For purposes of the Statements of Cash Flows, the Company considers all highly liquid debt instruments purchased with a maturity date of three months or less to be cash equivalents. Fair Values ASC subtopic 825-10, Financial Instruments requires disclosure of the fair value of certain financial instruments.The carrying value of cash and cash equivalents, as well as short-term borrowings, approximate fair value because of the short-term maturity of these instruments.All other significant financial assets, financial liabilities and equity instruments of the Company are either recognized or disclosed in the unaudited Condensed Consolidated Financial Statements together with other information relevant for making a reasonable assessment of future cash flows, interest rate risk and credit risk.Where practicable, the fair values of financial assets and financial liabilities have been determined and disclosed; otherwise, only available information pertinent to fair value has been disclosed. Accounting For Bad Debt and Allowances Bad debts and allowances are provided based on historical experience and management's evaluation of outstanding accounts receivable.Management evaluates past due or delinquency of accounts receivable based on the open invoices aged on due date basis.Allowance for doubtful accounts at March 31, 2012 and December 31, 2011 was $6,693 and $3,163, respectively. Inventories The inventory consists of finished goods ready for resale purposes.The Company purchases the merchandise on delivered duty paid basis.Inventories are valued at the lower of cost or market, with cost determined using the first-in, first-out method. Property, Plant and Equipment Property, plant and equipment are stated at cost, less accumulated depreciation and impairment losses.Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets. The estimated useful lives of property, plant and equipment are as follows: Machinery and equipment 10 years Vehicles 4years Furniture and fixtures 10years Leasehold improvements ** Constructed assets (towers) 10 years Computers 5 years ** Leasehold improvements are amortized over the shorter of their useful lives or the term of the lease. The Companyevaluates the carrying value of items of property, plant and equipment to be held and used whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.The carrying value of an item of property, plant and equipment is considered impaired when the projected undiscounted future cash flows related to the asset are less than its carrying value.The Companymeasures impairment based on the amount by which the carrying value of the respective asset exceeds its fair value.Fair value is determined primarily using the projected future cash flows discounted at a rate commensurate with the risk involved. 9 Long-Lived Assets The Company has adopted ASC subtopic 360-10, Property, Plant and Equipment.ASC 360-10 requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses or a forecasted inability to achieve break-even operating results over an extended period.The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows.Should impairment in value be indicated, the carrying value of intangible assets would be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset.ASC 360-10 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Intangible Assets and Goodwill The Company accounts for acquisitions in accordance with the provisions of ASC 805-10.The Company assigns to all identifiable assets acquired (including intangible assets), and to all identifiable liabilities assumed, a portion of the cost of the acquired company equal to the estimated fair value of such assets and liabilities at the date of acquisition.The Company records the excess of the cost of the acquired company over the sum of the amounts assigned to identifiable assets acquired less liabilities assumed, if any, as goodwill. As a result of the acquisition of VelaTel Peru on April 15, 2009, the Company acquired intangible assets in the aggregate amount of $1,132,647. The Company allocated $124,357 to identifiable intangible assets including developed software.The remaining $1,008,290 was allocated to goodwill. The Company amortized its identifiable intangible assets using the straight-line method over their estimated period of benefit.The estimated useful life of the developed software is ten years.The Company periodically evaluates the recoverability of intangible assets and takes into account events or circumstances that warrant revised estimates of useful lives or indicate that impairment exists. The Company accounts for and reports acquired goodwill and other intangible assets under ASC subtopic 305-10, Intangibles, Goodwill and Other.In accordance with ASC 305-10, the Company tests its intangible assets for impairment on an annual basis and when there is reason to suspect that their values have been diminished or impaired.Any write-downs will be included in results from operations. The Company’s management performed an evaluation of its goodwill for purposes of determining the implied fair value of the assets at December 31, 2009.Management performed an evaluation of its goodwill for purposes of determining the implied fair value of the assets at December 31, 2009.The test indicated that the recorded remaining book value of its goodwill exceeded its fair value for the year ended December 31, 2009.As a result, upon completion of the assessment, management recorded a non-cash impairment charge of $1,008,290, net of tax, or $0.02 per Share during the year ended December 31, 2009 to reduce the carrying value of the goodwill to $0.Considerable management judgment is necessary to estimate the fair value.Accordingly, actual results could vary significantly from management’s estimates. 10 Functional Currency A majority of the transactions of the Company’s Peruvian subsidiary are in US dollars; therefore, this subsidiary’s functional currency is the US dollar. Advertising Costs Advertising costs, which are included in selling, administrative and general, are expensed as incurred.Advertising costs for the three months ended March 31, 2012 and 2011 were $405 and $7,237, respectively. Net Loss Per Share The Company has adopted ASC subtopic 260-10, Earnings Per Share.This requires the computation, presentation and disclosure requirements of earnings per Share information.Basic earnings per Share have been calculated based upon the weighted average number of Shares outstanding.Stock options and warrants have been excluded as common stock equivalents in the diluted earnings per Share, because they areanti-dilutive. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and trade receivables.The Company places its cash and temporary cash investments with high credit quality institutions.At times, such investments may be in excess of the FDIC insurance limit. Stock Based Compensation The Company adopted ASC subtopic 718-10, Compensation.ASC 718-10 requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options and employee stock purchases related to an employee stock purchase plan based on the estimated fair values. Research and Development The Company accounts for research and development costs in accordance with the ASC subtopic 730-10, Research and Development.Under ASC 730-10, all research and development costs must be charged to expense as incurred.Accordingly, internal research and development costs are expensed as incurred.Third-party research and development costs are expensed when the contracted work has been performed or as milestone results have been achieved.Company sponsored research and development costs related to both present and future products and services are expensed in the period incurred.The Company incurred research and development expenses of $0 and 6,317,287 during the three months ended March 31, 2012 and 2011, respectively. Reclassifications Certain reclassifications have been made to prior periods’ data to conform to the presentation set forth in this Report.These reclassifications had no effect on reported income or losses. Recent Accounting Pronouncements In June 2011, the FASB issued ASU 2011-05, Presentation of Comprehensive Income. ASU 2011-05 revises the manner in which entities present comprehensive income in their financial statements.The new guidance removes the presentation options in Accounting Standards Codification (“ASC”) 220, Comprehensive Income, and requires entities to report components of comprehensive income in either” (i)a continuous statement of comprehensive income; or (ii)two separate, but consecutive, statements.The ASU does not change the items that must be reported in other comprehensive income.In December 2011, the FASB issued ASU2011-12, which defers the requirement in ASU2011-05 that companies present reclassification adjustments for each component of accumulated other comprehensive income in both net income and other comprehensive income on the face of the financial statements.ASU2011-05 is effective for fiscal years and interim reporting periods within those years beginning after December15, 2011, with early adoption permitted.The adoption of ASU2011-05, as amended by ASU2011-12, is not expected to significantly impact the Company’s Condensed Consolidated Financial Statements. 11 In September 2011, the FASB issued ASU2011-08, Testing Goodwill for Impairment, which provides an entity the option to first assess qualitative factors to determine whether it is necessary to perform the current two-step test for goodwill impairment.If an entity believes, as a result of its qualitative assessment, that it is more-likely-than-not that the fair value of a reporting unit is less than its carrying amount, the quantitative impairment test is required.Otherwise, no further testing is required.The revised standard is effectivefor the Company for its annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The adoption of ASU 2011-08 is not expected to significantly impact the Company’s unaudited Condensed Consolidated Financial Statements. In November 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities, which requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.An entity is required to adopt ASU 2011-11 for reporting periods beginning on or after January 1, 2013.The adoption of ASU 2011-11 is not expected to significantly impact the Company’s Condensed Consolidated financial statements. In December 2011, the FASB issued disclosure guidance related to the offsetting of assets and liabilities. The guidance requires an entity to disclose information about offsetting and related arrangements for recognizing financial and derivative instruments to enable users of its financial statements to understand the effect of those arrangements on its financial position. The amended guidance is effective for the Company on a retrospective basis commencing in the first quarter of 2014. The Company is currently evaluating the impact of this new guidance on its condensed consolidated financial statements. NOTE 2GOING CONCERN MATTERS The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying Condensed Consolidated Financial Statements, the Company incurred a net loss of $1,854,675 for the three months ended March 31, 2012.In addition, the Company had negative working capital of $13,281,816 and a total stockholders’ deficiency of $5,959,513 as of March 31, 2012. In addition, the Company requires substantial additional capital to finance its planned business operations and expects to incur operating losses in future periods due to the expense of deploying the networks and related businesses that are the core of the Company’s businesses.Also, the Company has not realized material revenue since its commenced doing business in the telecommunications sector, and it is not without doubt that it will be successful in generating revenues in the future. If the Company is not able to raise substantial additional capital in a timely manner, the Company may lose its rights to participate in one or more of its projects and may be forced to cease operations. To attain profitable operations, management continues to focus its efforts on the deployment and operation of WBA networks and related businesses.The Company typically contributes its technical expertise in deploying and operating WBA networks, as well as the capital required to deploy the networks, in exchange for its equity interest in each project.The Company will continue to be dependent on outside capital to fund its operations for the foreseeable future.Any financing obtained may further dilute or otherwise impair the ownership interest of the current stockholders.If the Company fails to generate positive cash flows or fails to obtain additional capital when required, the Company could modify, delay, or abandon some or all of its business plans. The above factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time.The Company’s continued existence is dependent upon management’s ability to develop profitable operations and resolve its liquidity problems.The accompanying unaudited Condensed Consolidated Financial Statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. 12 NOTE 3PREPAID EXPENSES Prepaid expenses, at March 31, 2012 and December 31, 2011, are comprised of the following: March 31, 2012 December 31, 2011 Prepaid taxes $ $ Prepaid payroll taxes Deferred charges Purchase prepaid expenses $ $ NOTE 4INVESTMENTS Chinacomm Cayman The Company entered into the Framework Agreement, which was superseded by the Gulfstream Subscription Agreement, whereby the Company, through its subsidiary, Gulfstream Seychelles, obtained an option to acquire up to a 49% equity interest in Chinacomm Cayman for a total purchase price of $196,000,000, of which the Company paid $5,000,000 during 2008.The Gulfstream Subscription Agreement required the Company to make certain payments to Chinacommin accordance with a schedule set forth therein.Those payments were to be utilized to deploy the Chinacomm Network.The Company attempted to raise capital to make the required payments, but was unable to do so within the anticipated time frame.However, there were several conditions precedent that Chinacomm had to fulfill in order to cause Gulfstream Seychelles to pay more than it had during 2008 pursuant to the Gulfstream Subscription Agreement.Meanwhile,the Company was unable to timely pay the vendors it had employed to continue work on the Chinacomm Network. Trussnet Capital Partner (HK) Ltd. Transactions with the Company Related to Chinacomm Cayman In February 2009, Trussnet Capital Partners (HK) Ltd. (“TCP”), a company wholly owned by the Company’s President, Colin Tay, proposed to Chinacomm to enter into a substitute Subscription and Shareholders’ Agreement upon terms similar to the Gulfstream Subscription Agreement.Based on Chinacomm’s prior relationship with Mr. Tay and additional benefits TCP was able to offer Chinacomm that the Company was not, Chinacomm entered into a substitute Subscription and Shareholders Agreement and Addendum thereto pursuant to which TCP obtained an option to acquire up to a 49% equity interest in Chinacomm Cayman (“TCP Subscription Agreement and Addendum”).The additional benefits TCP was able to offer included negotiating extended payment terms with subcontractors who were performing services under a contract with Trussnet USA, Inc, (“Trussnet Delaware”) a Delaware corporation, to allow those services to continue, and banking relationships whereby Chinacomm was able to obtain a $29 million operating loan from Hana Bank.The purchase price for TCP’s 49% equity interest was the same as in the Gulfstream Subscription Agreement, but the payment terms were improved and were expressly conditioned upon the renewal of the 3.5 GHz licenses for all 29 cities that were to be part of the Chinacomm Network.In addition, if TCP was not able to meet the specific payment schedule described in the TCP Subscription Agreement, the TCP Subscription Agreement contained a provision that required the parties to reach a new payment schedule through amicable negotiations.Like the Gulfstream Subscription Agreement, the TCP Subscription Agreement and Addendum contemplate that the amounts paid to subscribe to 49% of the stock of Chinacomm Cayman would be used towards deployment of the Chinacomm Network. Pursuant to the TCP Subscription Agreement and Addendum, Chinacomm delivered a certificate in TCP’s name for 2,450,000,000 shares of Chinacomm Cayman stock (representing 49% of a total of 5,000,000,000 authorized shares).However, notwithstanding physical custody of the certificate by TCP, the TCP Subscription Addendum provides that the number of Chinacomm Cayman shares corresponding to the unpaid outstanding balance of the subscription price are “pledged” to Chinacomm Cayman and other parties to the TCP Subscription Agreement, and those parties are entitled to withdraw the pledged shares at their discretion if TCP fails to meet the payment schedule set for the in the TCP Subscription Agreement or any new payment schedule to which the parties agree. On March 9, 2009,TCP sold the equity interest it purchased through the TCP Subscription Agreement and Addendum to the Company pursuant to an Asset Purchase Agreement, the TCP Note and a Pledge Agreement. The TCP Note was amended and extended on several occasions.On June 10, 2010, the Company issued 58,867,119 Shares to TCP for the payment of $24,488,721 of interest and extension fees owed to TCP pursuant to the TCP Note, as amended.These Shares were delivered in satisfaction of the amounts the Company owed to TCP at the time of the Share issuance.ThroughSeptember 30, 2011, in addition to issuance of Shares to TCP, the Company paid TCP $11,001,000 towards accrued interest and extension fees.In addition, the Company paid TCP $2,750,000 towards reduction of the principal balance of the TCP Note. 13 During 2010, the Company paid $2.75 million into a Hong Kong bank account of Chinacomm Cayman, over which the Company exercised joint control with Chinacomm.These funds were intended for use towards capitalizing Yunji Communications Technology (China) Co., Ltd. (“Yunji China”), a PRC corporation to be formed.However, Chinacomm informed the Company that, in order to activate Yunji China, changes had to be made to the Gulfstream Subscription Agreement and the TCP Subscription Agreement and Addendum whereby Chinacomm would have complete control of all bank accounts, revenues, capital expenses, operating expenses and the corporate seal (also known under Chinese business practices as a “chop”) of Yunji China.The Company rejected Chinacomm’s proposal and refused to authorize the release to Yunji China of the funds held in the Chinacomm Cayman bank account.The Company attempted to negotiate with Chinacomm to resolve the impasse, in order to continue its investment in Chinacomm Cayman for the continued deployment and operation of the Chinacomm network in 29 of the largest cities in China (“the Chinacomm Network”.Meanwhile, Chinacomm decided to deploy the Chinacomm Network independent of what the Company had designed for each of the first 12 cities in the Chinacomm Network and without the Company’s approval.Chinacomm unilaterally elected to deploy fully the Chinacomm Network in Beijing and Shanghai and to place less emphasis on deployment of the balance of the first 12 cities designed by the Company that were to become part of the Chinacomm Network. The Company has not billed Chinacomm any amounts for the professional services it has provided to date, directly or through vendors, including Trussnet Delaware and Joinmax Engineering & Consultants (HK) Ltd. (“Joinmax”).The Company has accounted for the costs of these professional services as research and development.The Company did not expect to bill or collect these amounts until the Company capitalized Yunji China and Trussnet Gulfstream (Dalian) Co., Ltd (“Trussnet Dalian”), a PRC corporation to be formed, to a level required for them to pay the Company’s invoices for the Company’s professional services rendered to Chinacomm in connection with the Chinacomm Network.Yunji China was supposed to operate and service the Chinacomm Network, in exchange for a portion of the revenue generated by Chinacomm Cayman in connection with the Chinacomm Network.Trussnet Dalian was supposed to lease to Yunji China equipment required in the deployment of the Chinacomm Network and provide technical and management services to Yunji China for the procurement, installation and optimization of the equipment utilized in the Chinacomm Network. On April 4, 2011, the Company and TCP entered into an Assignment of Subscription Agreement and Cancellation of Promissory Note (“the TCP Assignment and Cancellation Agreement”).The material terms of the TCP Assignment and Cancellation Agreement are as follows: 1.TCP assigned to the Company, without warranty, all of its right, title and interest in the TCP Subscription Agreement and Addendum.The Company assumed all performance obligations of TCP, if any, under the TCP Subscription Agreement and Addendum.To the extent consent to this assignment is required from any other party to the TCP Subscription Agreement and Addendum, TCP shall continue to act as agent for the Company, as the Company directs.In either event, the Company is responsible to insure that the obligations of TCP, as set forth in the TCP Subscription Agreement and Addendum, are met timely; 2.except as set forth in the TCP Assignment and Cancellation Agreement, all existing rights and future obligations of both parties under the Asset Purchase Agreement, the TCP Note and the Pledge Agreement are cancelled and terminated.Specifically, TCP waived entitlement to all past interest accrued, but unpaid, under the TCP Note and all future interest.TCP returned the original TCP Note to the Company, marked “CANCELLED;” and 3.the Company and TCP each released the other from any past breach or default, if any, either would be entitled to assert against the other relating to performance or non-performance of any obligation, or the accuracy of any representation or warranty contained in the TCP Assignment and Cancellation Agreement, the TCP Note or the Pledge Agreement. As of March 31, 2012, Chinacomm Cayman was an inactive entity with no operating activities, except for contractual rights in the operation of the Chinacomm Network.In addition, as of March 31, 2012, the Company evaluated for impairment the fair value of its investment in Chinacomm Cayman and determined that an impairment loss of $7,750,000 should be recognized. Carrying value of the investment: March 31, 2012 December 31, 2011 Carrying value of the investment $ 0 $ 0 14 Sino Crossings Joint Venture On November 11, 2010, the Company entered into two related Subscription and Shareholder Agreements (collectively, “the Sino Crossings Agreements”).The first agreement is between three parties: (i) Shanghai Ying Yu Network Technology Ltd., a Peoples Republic of China (“PRC” or “China”) limited liability company (“YYNT”); (ii) Azur Capital SDN BHD, a Brunei company (“Azur”); and (iii) the Company.The second agreement is between Azur and the Company.Under the Sino Crossings Agreements, the parties will each contribute certain defined resources in order to upgrade existing installed but unimproved by infrastructure equipment fiber optic cable located in the PRC (“the Sino Crossings Network”) with engineering services and equipment that will make it suitable for transmission of data and to charge market rate transport fees to telecommunications operators who use the lit fiber comprising the Sino Crossings Network.The Company expects to utilize the fiber for the same purposes for its China based projects, but at a discount compared to amounts charged to third party telecommunication providers.On December 2, 2011 the Company and Azur amended their agreement to require Azur to undertake additional duties.On that same date, the Company issued 15,000,000 Shares to Azur. The GBNC Network On December 13, 2010, the Company and Golden Bridge Network Communications Co., Ltd (“GBNC”) entered into a Subscription and Shareholder Agreement (“GBNC Agreement”).Each party is contractually obligated to contribute certain resources in order to deploy and operate a WBA network in China. GBNC has WBA licenses in the 3.5GHz and 5.8 GHz bandwidth for potentially nine cities within the Fujian Province in China (“the GBNC Network”).GBNC currently holds WBA licenses in Fuzhou and Xiamen.The Company will have a 49% ownership in the entities comprising its joint venture with GBNC, with majority control of each entity’s board of directors.The Company expects that this corporate structure will allow it to consolidatethe financial activity of this joint venture.The Company is required to finance all capital and operating expenditures needed to complete the GBNC Network, which includes the deployment of at least 77 base transceiver stations plus core equipment in Fuzhou and Xiamen.GBNC has the right to submit applications to obtain additional WBA licenses in at least seven additional cities and/or regions throughout China.GBNC also holds licenses to act as an internet service provider (“ISP”) in 26 cities and regions in China, and the right to apply for ISP licenses in additional cities and regions nationwide. On December 22, 2010, the Company issued 5 million Shares valued at $1,010,000.The value established is based on the closing share price of the Company’s Shares as of the date the Golden Bridge Agreement was signed. As of March 31, 2012, the Company determined that no impairment of the GBNC or Sino Crossing entities is required. NOTE 5INTANGIBLE ASSETS Intangible assets are comprised of software and other licenses and are amortized over the estimated life of ten years.The Company periodically evaluates the recoverability of intangible assets and takes into account events or circumstances that warrant revised estimates of useful lives or indicate that impairment exists. For the three-month periods ended March 31, 2012 and 2011, the Company recorded amortization of $5,085 and $4,853 respectively, as a charge to current period operations. NOTE 6ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities are comprised of the following: March 31, 2012 December 31,2011 Accounts payable and accrued compensation $ $ Accrued interest on indebtedness $ $ NOTE 7CONVERTIBLE NOTES Convertible notes as of March 31, 2012 and December 31, 2011 are comprised of the following: March 31, 2012 December 31, 2011 10% Convertible Note Purchase Agreements (“Convertible Notes”) were due and payable December 31, 2008; accrued and unpaid interest was due at maturity; convertible note holder had the option to convert note principal together with accrued and unpaid interest to the Shares at a rate of $0.95 per Share. The Company is currently in default. $ $ 10% Amended and Restated Convertible Note Purchase Agreements (“Amended Convertible Notes”) were due and payable December 31, 2009, with interest payable at maturity.The Amended Convertible Notes were convertible into Shares at the lesser of: (i) $0.95 per Share; or (ii) 80% of the volume weighted average of the closing bid price for the Shares on the Over The Counter Bulletin Board quotation system (“OTCBB”) for the ten day period prior to the convertible note holder’s election to convert.The Company is currently in default. Total Less current maturities ) ) Long term portion $
